Title: 13th.
From: Adams, John Quincy
To: 


       Mrs. Emery who has been very ill these four or five weeks, died last night, leaving to the wide world two orphan children, who three years ago had the fairest prospects of sharing a fortune of ten thousand pounds sterling; but who in consequence of Mr. Tracy’s misfortunes, are now almost destitute of support.
       I walk’d in the evening with Stacey and Little. Stacey left us. We met Putnam walking with some young Ladies. I joined them, and pass’d the remainder of the evening at Mr. Frazier’s. These young Misses have assumed an importance rather above their years, and to the trifling conduct and conversation of childhood, unite the punctilious formality of riper years. I receive not much satisfaction in their company, and as they are handsome, I had rather look at them for five minutes than be with them five hours. Putnam is not so difficult to please. He can conform to their manners, and enter into all their debates: he is consequently a favourite.
      